IN THE UNITEI) STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CORTNEY BRYANT-EL, *
Plaintiff *
V * Civil ActiOn ND. CCB-18-1519
DAYENA CORCORAN, et al., *
Defendants *
* **
MEMORANDUM OPINION

 

Cortney Bryant-El is incarcerated at North .Branch Correctional Institution (NBCI) in
Cumberland, Maryland. (_)n May 24, 2018, he filed this lawsuit pursuant to 42 U.S.C. § 1983,
alleging that state defendants and medical contractor employees violated his rights under the
Eighth and Fourtecnth Amendments_ On August 20, 2018, Defendants Tammy Buser, L.P.N.,
Ryan Browning, R.N., Dawn Hawk, R.N., and Stacie Mast, R.N. (collectively, the Medical
Defendants) filed a Motion to Dismiss or, in the Altemative, Motion for Summary Judgrnent, ECF
10, to which Cortney-El filed an opposition accompanied by his affidavit, ECF 17; ECF l7-l.

On December 14, 2018, Commissioner of Correction Dayena Corcoran, Lieutenant Walter
Iser, Sergeant William Thomas, C.O. II Brian Fann, C.O. ll Bobby J. Ziler, C.O. II Douglas E.
Frazee, C.O. ll David J. Donaldson, Sr., C.O. II David C. Robey, and C.O. II Charles_L. Barb,
(collectively, the State Defendants) filed a Motion to Dismiss or, in the Alternative, Motion for
Summary Judgment. ECF 24. On January 9, 2019, Bryant-El filed a Motion to Extend the Time
to File a Reply to the State Defendants’ Motion until February 2, 2019, ECF 29, which the court

granted, ECE 30.

Bryant-El’s claims against the Medical Defendants are ripe for disposition and will be
considered here. His claims against the State Defendants will be considered after they become
ripe for adjudication

BACKGROUND

On January 26, 2016, Bryant-El, then incarcerated at Western Correctional Institution
(WCI), was involved in an incident during which WCI officers administered pepper spray. ECF
1 at p. 5. Bryant-El claims that Defendants Browning and Hawk improperly examined and treated
him for pepper spray exposure on January 26, 2017. He states that Defendants Buser and Mast
falsely reported that he had refused to attend sick call visits1 ECF 1 at p. 26. He further claims
Browning, Hawk, and Buser retaliated against him for his actions against correctional officers
stemming from the January 26, 2017, incident ECF 1 at pp. 12, 13, 18. As relief, Bryant-El is
seeking punitive and compensatory damages

STANDARD OF REVIEW

In reviewing a Rule 12(b)(6) motion to dismiss, a court “must accept as true all of the
factual allegations contained in the complaint” and must “draw all reasonable inferences [from
those facts] in favor of the plaintif .” E.I. du Ponl de Nemours & Co. v. Kolon Indus., Inc., 637
F_3d 435, 440 (4th Cir. 2011) (internal quotations marks and citations omitted). Where, as here,
the plaintiff is self-represented, pro se pleadings are “to be liberally construed” and are “held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

 

l In his opposition, Bryant~El also claims Krista Bilak failed to investigate whether he refused medical care. ECF 17
at 113. Bryant-El did not name Bilak as a defendant and he may not- add a new defendant or a new claim in his
opposition See Gi!r`noirr v. Gates, McDonald & Co., 382 F.3d 1312, 1314 (11th Cir_ 2004) (emphasizing that the
“liberal pleading standard” of Rule 8 “does not afford plaintiffs with an opportunity to raise new claims at the summary
judgment stage”)', see also Myland Labs., Inc. v Akzo, N. V., 770 F. Supp. 1053, 1068 (D. Md. 1991) (stating “it is
axiomatic that the complaint may not be amended by briefs in opposition to a motion to dismiss” (internal citation and '
quotation marks omitted))', see also Zachnir Ltd. v. Driggs, 965 F. Supp, 741, 748 n4 (D. Md. 1997) (stating that a
plaintiff “is bound by the allegations contained in its complaint and cannot, through the use of motion briefs, amend
the complaint") (internal citations omitted), aj]"d, 141 F.3d 1162 (4111 Cir. 1998).

2

89, 94 (2007) (internal citations and quotation marks omitted). However, even a pro se litigant's
complaint must be dismissed if it does not allege a “plausible claim for relief.” Ashcroft v. Iqbal,
556 U.S. 662, 679 (2009) (internal citation omitted).

The Supreme Court of the United States explained a “plaintiff”s obligation to provide the

‘grounds’ of his ‘entitlement to relief” requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (internal citations omitted). l_\ionetheless, the complaint does not need “detailed
factual allegations” to survive a motion to dismiss Ial (intemal citation omitted). Instead, “once
a claim has been stated adequately, it may be supported by showing any set of facts consistent with
the allegations in the complaint.” Ici at 563 (intemal citation omitted). To survive a motion to
dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face. ’” Ashcroft v. Iqbal, 556 U_S_ at 678 (quoting Twombly, 550 U.S.
at 570). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged_”
Iqbal, at 678 (quoting Twombly, 550 U.S. at 556). “[O]nce a claim has been stated adequately, it
may be supported by showing any set of facts consistent with the allegations in the complaint.”
Twombly, 550 U.S. at 563 (internal citation omitted).
Summary Judgment is granted if the movant shows that there is no genuine dispute as to any
material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
The Supreme Court has clarified that this does not mean that any factual dispute will defeat the
motion: l

By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of
material fact. ‘

Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

“A party opposing a properly supported motion for summary judgment ‘may not rest upon
the mere allegations or denials of [his] pleadings ’ but rather must ‘set forth specific facts showing
that there is a genuine issue for trial_ ”’ Bouchat v. Baltimore Ravens Footba!l Club, Inc., 346 F.3d
514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)) (further internal
citations omitted). The court should “view the evidence in the light most favorable to the
nonmovant, and draw all inferences in her favor without weighing the evidence or assessing the
witness‘ credibility_” Dennis v. Co!umbia Colleton Meal Ctr., Inc., 290 F.3d 639, 645 (4th Cir.
2002) (internal citation omitted). The -court, however, also must abide by the “aftirmative
obligation of the trial judge to prevent factually unsupported claims and defenses from proceeding
to trial.” 'Bouchat, 346 F.3d at 526 (quoting Drewi!i‘ v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)
and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)) (internal quotation marks
omitted). Against this standard, the court recognizes that pleadings filed by pro se litigants may
proceed to allow them to fully develop potentially meritorious cases See Erickson, 551 U.S. at
94. A court, however, cannot assume the existence of a genuine issue of material fact where none
exists Fed. R. Civ. P. 56(0).

DISCUSSION

The Medical Defendants argue Bryant-El fails to state a claim against Buser and Mast.
Further, the Medical Defendants assert that they are entitled to summary judgment because the
verified medical records show they were not deliberately indifferent to Bryant-El’ s serious medical
needs

In order to state an Eighth Amendment claim of cruel and unusual punishment due to denial

of medical care, a plaintiff must demonstrate that the actions of the defendants or their failure to

act, amounted to deliberate indifference to a serious medical need. Estelle v. Gamble, 429 U.S.
97, 106 (1976)', see also Jackson v. Lr`ghtsey, 775 F.3d 170, 178 (4th Cir. 2014) (citing Estel]e, 429
U.S. at 104). Deliberate indifference requires proof that a prison official was aware of a substantial
risk of serious harm to an inmate’s health or safety and disregarded the risk. Farmer v. Bremran,
sri U.s. 825, 337 (1994).

Deliberate indifference is a very high standard_a showing of mere negligence will

not meet it . . . [T]he Constitution is designed to deal with deprivations of rights,

not errors in judgments, even though such errors may have unfortunate

consequences . . . To lower this threshold would thrust federal courts into the daily

practices of local police departments
Graysorr v. Peed, 195 F.3d 692, 695-96 (4th Cir. 1999) (internal citations and quotation marks
omitted). In a case involving a claim of deliberate indifference to a serious medical need, the
inmate must show a “significant injury.” Danser v. `Stansberrjy, 772 F.3d 340, 346, n.8 (4th Cir.
2014).

To establish a retaliation claim against prison officials, an inmate must show “that the
retaliatory act was taken in response to the exercise of a constitutionally protected right or that the
act itself violated such a right.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). “[A] complaint
which alleges retaliation_in wholly conclusory terms may safely be dismissed on the pleading
alone.” Gr'll v. Mooney, 824 F.2d 192, 194 (Zd Cir. 1987) (quoting Flaherty v. Coughlin, 713 F.2d
10, 13 (2d Cir. 1983)_) (intemal quotation marks omitted); see also Pr'erce v. Kr'ng, 918 F. Supp.
932, 945 (E.D. N.C. 1996) (conclusory allegations of retaliation are insufficient to state claim),
judgment vacated orr other gr'oi.mds, 525 U.S. 802 (1998).

Retaliation, though it is not expressly referred to in the Constitution, is
nonetheless actionable because retaliatory actions may tend to chill
individuals’ exercise of constitutional rights Perry v. Sl'ndermamr, 408

U.S. 593, 597 (1972). Where there is no impairment of the plaintiffs
rights,l there is no need for the protection provided by a cause of action for

 

retaliation Thus, a showing of adversity is essential to any retaliation
claim.

ACLU of Md., lnc. v. Wicomr'co Cty, Md., 999 F.2d 7 80, 785 (4th Cir. 1993).A “plaintiff bears the
burden of showing that the conduct at issue was constitutionally protected and that the protected
conduct was a substantial or motivating factor iri the prison officials' decision[.]” Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (internal citation omitted).
Allegations against Ryan Browning, L.P.N.

After he was exposed to pepper spray on lanuary 26', 2017, Bryant-El was escorted to the
WCI infirmary at approximately 2:21 pm. Compl. ECF 1 at pp. 10-11; Medical Report ECF 17-
2 at pp. 5-6. Bryant-El alleges that he told Browning, “[m]y body is burning, my eyes hurt badly,
and I’m having a hard time breathing.” Compl. ECF 1 at p. 11. Bryant-El avers that he was
“literally unable to see, while laboring for every breath.” Compl. ECF 1 at p. 11. Browning
allegedly responded, “you have too much of that mace on you for me to do anything for you.”
Compl_ ECF 1 at p. 11. Bryant-El claims Browning was deliberately indifferent to his serious
medical needs by ignoring his reported symptoms Further, even though Bryant-El told Browning
that he suffers from asthma, Browning failed to direct correctional staff to give him his asthma
inhaler. Compl. ECF 1 at p. 11; Affidavit of Courtney Bryant-El, ECF 17-3 11 5. This, Bryant-El
alleges, violated Department of Public Safety and Correctional Services (DPSCS) protocol and
policy for treating chronic diseases such as asthma. Bryant-El claims that Browning, by his
demeanor and words, exhibited hostility toward him and wanted him suffer “due to the conflict
[he] had earlier on that date with correctional staff at WCI.” Bryant-El Aff. ECF 17-3 11 9; see also
Compl. ECF 1 at p, 12.

Bryant-El disputes the veracity of Browning’s medical report written contemporaneously

to the physical exam. Compl. ECF 1 at p. 12', Bryant-El Aff. ECF 17-3 1[ 6; Plf. Medical Report

ECF 17-2 at pp. 5-6. The medical report, dated,2:24 p.m., January 26, 2017, states Bryant-El
voiced no medical complaints, stating “im [sic] good.” ECF No. 17-2 at pp. 56. The report
continues that Bryant-El’s skin was “warm and dry,” his respiration was “even and nonlabored,”
and no symptoms of distress were noted. ECF No. 17-2 at p. 5. Further, the medical record
indicates that Bryant-El denied pain, difficulty breathing vision problems,l or other injury. ECF
17-2 at p. 5.

Browning denies falsifying any information in the January 26, 2017 medical note.
Affidavit of Ryan Browning, ECF 10-4 11 5. Browning attests “the description of Bryant-El’s
condition during that clinic visit is accurate, based upon my observations of and discussion” with
him and training as a licensed practical nurse. Browning Aff. ECF 10-4 ‘[[ 5. Browning states that
he complied with standard nursing procedures for treating WCI inmates and no aspect of the care
provided to Bryant-El was motivated by retribution or other malicious intent. Browning Decl.
ECF 10_4 11 6.

Clearly, Browning and Bryant-El offer differing versions of his medical condition and
medical needs in their affidavits These differences pose genuine issues of material fact regarding
whether Browning refused necessary treatment for Bryant¥El after exposure to pepper spray, and
if the purported refusal was the result of wrongful retaliatory animus Determinations of credibility
are generally inappropriate for judgment on the pleadingsl Accordingly, the Medical Defendants’
Motion will be denied as to Browning

Allegations against Dawn Hawk,` R.N.

On January 26, 2017, following the use of force incident, Bryant-El was moved from WCI

to NBCI. At approximately 4:34 p.m. the same day, Hawk examined him for complaints from the

use of force incident. ECF 1 at p. 13; Def Ex. 1 ECF 10-2 at p. 5. Bryant-El alleges that he

informed Hawk that he could not breathe and Was having an_asthnratic attack, his skin was burning,
and his eyes hurt, but she provided no treatment for his symptoms.and only checked his blood
pressurel Compl. ECF 1 at p. 13. Hawk allegedly informed him, “[0]fficers protect us and we
look out for them.” Compl. ECF 1 at p. 13. Bryant-El asserts that Hawk acted with deliberate
indifference to his serious medical condition in retaliation for the incident with corrections officers
earlier that day. Compl. ECF 1 at p, 13;Bryant-E1Aff`. ECF 17-3 11 4, 9.

Bryant-El disputes Hawk’s medical findings that his breathing was even and unlabored.
Bryant-El Aff. ECF 17-3 1[ 7. The medical record indicates that Bryant-El voiced no medical
complaints and Hawk observed no injuries ECF 10-2 at pp. 3-5.2 Hawk indicates the report
accurately reflects the results of the physical examination Affidavit of Dawn Hawk, ECF 10-4 at
p. 4, 11113, 5. Hawk denies that she refused Bryant-El necessary medical care. ECF 10-4 at p. 4, 11
5. I_-Iawk attests that she complied with standard nursing procedures at NBCI for treatment of
inmates She states, “no aspect of` my care was motivated by retaliation against Mr. Bryant-El for
the alleged assault on correctional officers or by any other malicious intent.” ECF 10-4 at p. 5, 11
6.

Hawk and Bryant-El’s differing accounts of his medical condition in their affidavits pose
genuine issues of material fact regarding whether Hawk provided necessary treatment for Bryant-
El, and if the purported inadequate treatment was the result of wrongful retaliatory animus
Because these are credibility determinations inappropriate for judgment on the pleadings, the

Medical Defendants’ Motion will be denied as to Hawk.

 

2 The record is unclear as to why Bryant-El was brought for medical attention a second time on January 26, 2017, if
he voiced no medical complaints

 

Allegations against 'I`ammy Buser, R.N.

Bryant-El claims that he was not escorted to his February 21, 2017, appointment at the
Chronic Care Clinic. Bryant-El alleges that the correctional officer who failed to escort him to the
medical appointment “told medical that [Bryant-El] reliised to come to the clinic” ECF 1 at p. 15.
Bryant-El acknowledges that “Buser was very possibly deceived” by the correctional officer about
the February 22, 2017 sick call slip. Compl. ECF 1 at p. 17_ Bryant-El faults Buser for recording
him as a “no show” without investigation Compl. ECF 1 at p. 17. Bryant-El also faults Buser for
failing to investigate why he did not attend his medical appointments before she recorded him as
a “no show” on February 21, 2017 and May 27, 2017. Compl. ECF 1 at pp. 15, 17. Additionally,
he faults Buser for typing his name on a Release of Responsibility form (“ROR”) on May 27, 2017
alleging this amounted to a failure to implement proper procedure Compl. ECF 1 at 17; Reply
ECF 17 1[ 3. Bryant-El claims Buser willfully disregarded protocols for recording refusal of care
to “f`acilitate[] the efforts of vengeful correctional staff’ who wanted to interfere with his medical
care. Compl. ECF 1 at p. 18.3

To state a claim under § 1983, a plaintiff must allege “the violation of a right secured by
the Constitution and laws of the United States, and must show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Arkz`ns, 487 U.S. 42, 48 (1988)
(intemal citations omitted). Assuming Bryant-El’s allegations against Buser to be true, he
identifies no federal law or constitutional provision that obliges a medical provider to investigate
an inmate’s failure to appear f`or a medical appointment Bryant-El’s conclusory assertion that
Buser’s actions or omissions failed to comply with DPSCS policy do not support to a claim of

constitutional moment A prison official’s failure to follow internal prison policies is not

 

3 Bryant-El’s affidavit does not address his claims against Buser or Mast. ECF 17-3.
9

actionable under 42 U.S.C. §1983 unless the alleged breach of the policy rises to a constitutional
violation See Jackson it Sampson, 536 Fed. App’x 356, 357_58 (4th Cir. 2013) (citing Gardner -
v. Howara', 109 F.3d 427, 430 (8th Cir. 1997));4 see also Myers v. Klevenhager, 97 F.3d 91,` 94
(5th Cir. 1996). Further, Bryant-El’s unsubstantiated and conclusory assertions about completion
of the ROR form do not support a retaliation claim. Accordingly, the claims against Buser will be
dismissed with prejudice

Allegations against Stacie Mast,\R.N.

Bryant-El alleges Mast showed deliberate indifference to his serious medical need by
disregarding proper medical procedures and failing to “look into the matter filrther” when he did
not attend a scheduled medical appointment Compl. ECF 1 at p. 19. He also faults Mast for
preparing and submitting a ROR form dated September 13, 2017, that neither he nor any witnesses
signed. Compl. E.CF 1 at p. 19_5 Bryant-El identifies no federal law or constitutional provision
that required Mast to investigate his failure to appear for a medical visit. His conclusory assertion
that Mast’s failure to inquire about his “no show” violated DPSCS policy does not establish
deliberate indifference to support a constitutional claim. Accordingly, for the reasons stated in
relation to the claim against Buser, the claims against Mast will also be dismissed with prejudice

CONCLUSION

For these reasons, the court shall by separate order, grant in part and deny iri part the
Medical Defendants’ Motion to Dismiss or, in the Alternative, Motion for Summary Judgment.
Specifically, the court shall dismiss the claims against Buser and Mast, and deny the motion for
summary judgment as to Browning and Hawk. The court shall defer issuing a scheduling order

until the claims against the State Defendants are considered

 

4 Unpublished opinions are cited for the soundness of their reasoning not for precedential value
5 Bryant-El does not claim Mast acted with unlawful retaliatory motive

10

r 39 / 555

Date Catherine C. Blake
United States Distn`ct Judge

ir

